FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2021

                                    No. 04-21-00133-CV

                    IN THE INTEREST OF I.P.S., E.E.S., CHILDREN

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01363
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       The appellant’s Motion for Extension of Time is hereby GRANTED and we deem
appellant’s brief timely filed. It is ORDERED that appellee’s brief is due on or before August
9, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court